El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Un maestro de cuarto grado le dio tres golpes con una vara (pointer) por las piernas a su discípulo de nueve años que había observado una actitud contumaz de desobediencia frente a reiteradas llamadas al orden para que dejara de hablar y lanzara la goma de mascar que tenía en la boca. Al interponer su mano, el niño sufrió un golpe sin fractura en el dedo meñique (Determinación del Juez, T.E. pág. 87). El maestro apela de la sentencia de $25 que le impuso el Tribunal Superior al hallarlo culpable de agresión simple.
El castigo corporal moderado del discípulo por el maestro en casos de persistente indisciplina' es un método de reprensión dirigido a mantener el orden en el salón de clases y a sostener los principios de decencia y de respeto al derecho ajeno que queremos preservar. Confiada al maestro la instrucción del hijo debe entenderse implícita la autorización del padre para que en caso necesario se restrinja la conducta del alumno por medios físicos. (33 L.P.R.A. see. 822(1)). Notamos sin embargo, que dicho método está *215proscrito por el Reglamento de Instrucción Pública.(1) Este caso pudo haberse mantenido y resuelto en el ám-bito administrativo escolar. El citado Reglamento provee que cualquier alumno que se creyere víctima de alguna in-justicia cometida por su profesor deberá quejarse al superin-tendente de escuelas del distrito, de cuya decisión podrá ape-lar, si necesario fuese, al Secretario de Instrucción Pública y se resume la regla general de conducta así: . . Los alumnos de las escuelas públicas de Puerto Rico tendrán derecho a quejarse y a protestar con el respeto y decoro debidos de los actos de sus profesores y principales, o principales auxiliares, pero deberán permanecer en la escuela hasta que tales quejas o protestas hayan sido investigadas y resueltas; y mientras permanezcan en la escuela deberán conducirse con respeto y obediencia.” 18 R.&R.P.R. sec. 31-174.
Planteada esta pequeña controversia en el cauce ex-traño del derecho penal, debe resolverse en estricta observancia de las normas de procedimiento criminal. La intención del maestro al recurrir a este método de disciplina no era otra que la de corregir o reprender, y al mismo tiempo proteger el orden en el salón de clases sin el cual no puede haber enseñanza. No hay indicio alguno en la prueba que acuse intención criminal, elemento esencial de todo delito. Disponía el Art. 11 del Código Penal de 1902 que en todo delito ha de haber unión o simultaneidad entre el acto y la intención criminal (33 L.P.R.A. see. 32). Y su concordante Art. 14 del Código Penal de 1974 previene que nadie podrá ser sancionado por una acción u omisión que la ley prevé como delito si la misma no se realiza con intención o negligencia criminal (33 L.P.R.A. see. 3061).
*216No tiene este caso los perfiles de gravedad que justifique una intromisión de los tribunales mediante el encausamiento criminal en la esfera de la educación. Hay niños que re-quieren un mayor grado de severidad en la etapa escolar de sus vidas que quizás les libre en su futuro de las sanciones punitivas con que la sociedad trata a los infractores adultos. En bien de ellos y de la docencia en nuestro país no debemos devolver al salón de clases un maestro con el estigma de una convicción, a enfrentarse desmoralizado a una comunidad escolar que se encargará de recordarle todos los días el fra-caso del sistema. Revocada.
El Juez Presidente Señor Trías Monge disintió con opinión. El Juez Asociado Señor Martín concurre en el resultado.

 Sobre el particular dispone dicho Reglamento: “El Departamento de Instrucción Pública no aprueba el uso de los castigos corporales en las escuelas públicas de Puerto Rico. Este método de castigo queda absoluta-mente prohibido por la presente.” 18 R.&R.P.R. sec. 31-173.